Citation Nr: 1202309	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-03 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for PTSD; but during the course of his appeal, he has also been diagnosed with an acquired psychiatric disability, other than PTSD.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as two separate issues: one for PTSD and one for an acquired psychiatric disorder other than PTSD.  See id.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has PTSD.

2.  The Veteran's acquired psychiatric disability, other than PTSD, has been linked to his time in military service by a credible medical opinion. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  Criteria for service connection for an acquired psychiatric disability, other than PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f). 

The first step is to determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.  In this case, the Veteran has been assessed with several competing Axis I psychiatric diagnoses; and PTSD has been listed on several occasions as an Axis I diagnosis during the course of his appeal.  However, for the following reasons, the Board concludes that the most probative records do not actually support the conclusion that the Veteran has PTSD.

The Veteran filed for service connection for PTSD in August 2005.  The earliest post-service psychiatric treatment of record is dated in June 2005.  At that time the Veteran reported feeling sad about his decision to leave California for New Mexico, even though he was enjoying his time with his family.  The Veteran was frustrated by being unemployed and he felt hopeless.  He reported often being unable to sleep, as he would worry about the day's events (a pattern which he asserted had persisted for years).  The Veteran denied experiencing any Vietnam related nightmares, but he did report occasional flashbacks and he stated that he startled easily.  The doctor diagnosed the Veteran with depression and/or possible PTSD.

The Veteran then began receiving counseling at the Vet Center where it was concluded that he had PTSD.  For example, in an April 2006 VA treatment record it was noted that PTSD had tentatively been diagnosed by the Vet Center. 

Given the suggestion that the Veteran might have PTSD, he was scheduled for a formal VA psychiatric examination in January 2006.  After the examining the Veteran, the examiner diagnosed the Veteran with major depressive disorder.  The examiner acknowledged that the Veteran did have some symptoms of PTSD, and observed that he did relate some combat stressors from Vietnam.  However, from the diagnosis that was rendered, it was clear that the examiner did not believe the Veteran's symptoms were of such significance as to warrant a diagnosis of PTSD. 

While the VA examiner did not diagnose PTSD, as noted, the diagnosis of PTSD does appear in the Veteran's claims file on several occasions.

In June 2006, a clinical psychologist interviewed the Veteran, noting that he was stationed at Hawk Hill in Vietnam, where he reported being in convoys that were fired upon and he indicated that he had discharged his weapon.  The Veteran stated that his location was mortared almost every night; and he reported that upon returning from a period of R&R, he found out that his unit had been overrun and most of his friends were gone.  The Veteran reported symptoms of depression, sleep disturbance, nervousness and he stated that he was constantly stressed.  The clinical psychologist diagnosed the Veteran with DSM IV 309.81: PTSD-mild.  However, it is noted that the psychologist did not specifically parse out how the Veteran met the various criteria for PTSD.

VA treatment records also frequently list PTSD as a psychiatric diagnosis, but there is no indication that such a diagnosis is based on a specific examination.  Rather, it appears PTSD was listed based on the Veteran's report that he had been diagnosed with it.  These VA treatment sessions were primarily about assessing the Veteran's medication regimen and did not involve actual psychiatric analysis or investigation.  

At the Veteran's initial evaluation with VA psychiatry in New Mexico was in September 2010.  At this appointment, the staff psychiatrist noted that he Veteran was very unrevealing and evasive, although the Veteran appeared to be unaware of this.  The Veteran reportedly gave a vague history of PTSD, stating that he was in a tank unit supporting infantry.  The psychiatrist stated that it was difficult to arrive at any diagnostic clarity, because the Veteran was not cooperative with the interview, simply wanting his medication.  The psychiatrist diagnosed the Veteran with depression, and with PTSD (which he noted was only based on the Veteran's subjective account).

Given the conflicting psychiatric diagnoses, as recounted above, the Veteran was provided with a second VA examination in July 2011 to better ascertain the appropriate diagnosis for the Veteran's reported psychiatric symptomatology, and to resolve the issue of whether he actually met the DSM-IV criteria for PTSD.  The examiner reviewed the Veteran's claims file, and thoroughly interviewed and examined the Veteran, fully describing his childhood, adult and military experiences.  This description fully covered the Veteran's reported Vietnam stressors.  However, after listening to the Veteran's account of his military experiences, the examiner remarked that the Veteran's overall level of traumatic stress exposure was low.  The Veteran reported that he experienced disturbing dreams/nightmares, anxiety symptoms approximately every 3-4 months, and sporadic memories and flashbacks of his combat related experiences.  The Veteran was administered the Beck Depression Inventory-II on which he obtained a raw total score of 17, which classified his self-reported depressive symptoms in the mild range of depression.  The Veteran appeared candid in the examination process.  

The examiner found that the Veteran's reported stressor was somewhat adequate to support a diagnosis of PTSD, noting that he had experienced limited and infrequent, as well as mild, PTSD symptoms along with symptoms of depression, which appeared to be related to the claimed stressor.  Yet, the Veteran did not endorse experiencing feelings of helplessness or horror; and the examiner concluded that the Veteran did not meet the full diagnostic criteria for having a formal diagnosis of PTSD at that time, explaining that the Veteran's PTSD symptoms were limited and infrequent and did not clinically or significantly impact the Veteran's social and occupational functioning.  As such, the examiner diagnosed the Veteran with a mood disorder, but declined to render an Axis I diagnosis of PTSD, based on the examination and on the evidence of record, including the treatment records which suggested that the Veteran might have had PTSD. 

In order to prevail on the issue of service connection, there must be first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, PTSD has been listed as an Axis I diagnosis on various occasions throughout the course of the Veteran's appeal.  However, many of those notations appear to be a result of the Veteran's own report and not actually the opinion of a medical professional based on an actual psychiatric evaluation of the Veteran.  It is true that a clinical psychologist in 2006 did indicate that the Veteran met the DSM-IV criteria for PTSD, but he did not actually indicate how each of the prongs of the criteria were met.  Conversely, at the recent VA examination, the examiner reviewed the Veteran's entire claims file (which included the June 2006 record), compiled his personal and military history, and interviewed the Veteran.  The examiner also discussed in detail the Veteran's reported stressors from his time in Vietnam.  Then, after assimilating this information, the examiner explained in detail why the Veteran did not actually meet the criteria for a diagnosis of PTSD.  

This 15 page examination report was more in depth and thorough than was the single page report from the June 2006 evaluation , which amounts to the only time of record that the Veteran was diagnosed with PTSD based on an actual psychiatric evaluation (considering that the VA treatment records which list PTSD as a diagnosis, appear to have PTSD only based on the Veteran's subjective report, and not based on an actual diagnosis being rendered by a medical professional).  Additionally, the second examiner's conclusion matched the conclusion of the VA examiner in January 2006, who also found that an acquired psychiatric disability, other than PTSD, more appropriately matched the Veteran's psychiatric symptoms; and it match the doctor's conclusion at the Veteran's initial VA psychiatric evaluation in New Mexico in 2010.

The most recent VA examination report constitutes the most thorough assessment of the Veteran's psychiatric condition, and the Board finds that it is therefore the most probative evidence with regard to establishing the appropriate diagnosis for the Veteran's psychiatric disability.  This conclusion is bolstered by the fact that it is supported by the earlier VA examination and by the initial psychiatric evaluation at VA.  Conversely, the only diagnosis of PTSD based on an actual examination of the Veteran did lacks the detail as to how the Veteran actually satisfied the DSM-IV criteria; and it is generally unsupported by the findings of other psychiatrists/psychologists of record.  As such, the weight of the evidence is against a finding that the Veteran meets the criteria for service connection for PTSD.  

The Board acknowledges the Veteran's belief that he has PTSD; but as a lay person he unfortunately lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's mere assertion that he has PTSD is insufficient to establish such a diagnosis for service connection purposes.
 
The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal.

Because the evidence does not support the finding that the Veteran has PTSD on account of his military experiences, the criteria for service connection for PTSD have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied.
 
However, the Veteran's claim does not end here.  As noted in the introduction, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, while the Veteran specifically filed a claim for PTSD, he was really filing a claim for service connection for the psychiatric symptomatology that he was experiencing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As such, the Board must now address whether the Veteran meets the criteria for service connection for an acquired psychiatric disability, other than PTSD.
 
Service treatment records indicate that in March 1969, the Veteran was assessed with a passive-aggressive personality, and confined to the stockade.  The Veteran alleged that he had ingested 60 Librium in an effort to "do it" quickly.  The Veteran was described as impulsive and manipulative.  No other in-service records describe any psychiatric incidents, and the Veteran was found to be psychiatrically normal at his separation physical.  However, on his medical history survey completed in conjunction with his separation physical, the Veteran did report experiencing depression/excessive worry, which the medical officer explained was in regard to excessive worry about the future.

Following service, the Veteran's claims file is void of any medical treatment until approximately 2005 when the Veteran first filed a claim for service connection.  At his initial treatment session in June 2005, the Veteran was assessed with depression which he reported had been going on for years.  

Specifically, the Veteran indicated that he found himself unable to sleep worrying about the next day's events (which is nearly identical to the complaints he voiced at his separation).

In June 2006, the Veteran was provided with a VA psychiatric examination at which he was diagnosed with major depressive disorder, which the examiner indicated was linked to life changes and to social isolation.

In April 2010, the Veteran underwent his initial VA psychiatry evaluation in New Mexico.  The Veteran was diagnosed with depressive disorder, which was thought to be related to unemployment and to the death of his mother.

In July 2011, the Veteran underwent a VA examination at which he was diagnosed with a mood disorder.  The examiner fully reviewed the Veteran's claims file, and specifically chronicled the Veteran's stressful experiences in Vietnam.  The examiner concluded that the Veteran did not meet the criteria for PTSD, concluding instead that the Veteran's psychiatric symptomatology most closely aligned with a mood disorder.  However, the examiner then opined that the Veteran's mood disorder was at least as likely as not (50 percent or greater) either caused by or related to his military service to include his identified combat stressor.

This medical examination was thorough and the examiners conclusions were supported by the record.  As such, the Board concludes that this opinion is entitled to great weight.  The evidence shows that the Veteran experienced psychiatric problems in service, he has a current psychiatric disability, and a medical professional has related his current psychiatric disability to his time in military service.  Therefore, the criteria for service connection have been met and the Veteran's claim is accordingly granted.  This finding does not suggest that all of the Veteran's problems are related to his military service, however, the nature and extent of the disability is not before the Board at this time. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the result with regard to the acquired psychiatric disability, other than PTSD, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
With regard to the Veteran's claim for PTSD, required notice was provided by a letter dated in March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Vet Center records and VA treatment records have been obtained, as have service treatment records.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability, other than PTSD, is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


